National Securities Corporation February 12, 2010 Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Re:Midas Medici Group Holdings, Inc. Registration Statement on Form S-1 File No. 333-161522 Ladies and Gentleman: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Midas Medici Group Holdings, Inc. (the “Company”) respectfully requests that the effective date of the Registration Statement referred to above be accelerated so as to permit it to become effective at 5:00 p.m., Eastern Time, on Friday, February 12, 2010, or as soon thereafter as possible. Pursuant to Rule 460 of the General Rules and Regulations under the Act, the undersigned advises that between January 19, 2010 and the date hereof, 61 copies of the Preliminary Prospectus, dated January 19, 2010 have been distributed approximately as follows: 23 to prospective underwriters and dealers, 25 to institutional investors, 10 to retail investors and 3 to others. The undersigned advises that it has complied and will continue to comply with the requirements of Rule 15c2-8 under the Securities Exchange Act of 1934, as amended. Very truly yours, National Securities Corporation As Representative of the Several Underwriters By: National Securities Corporation By: /s/Sagiv Shiv Name: Title: Senior Managing Director
